Melvin Mayfield, Judge, dissenting. The majority opinion cites Collins v. State, 11 Ark. App. 282, 669 S.W.2d 505 (1984), as holding that whether there has been an attack on a witness’ character for truthfulness should be left to the trial court’s discretion. While agreeing with that holding, the majority thinks the trial judge “exceeded the bounds of his discretion” in this case. I must dissent. In his opening statement, appellant’s attorney told the jury that “it didn’t happen” like Mrs. Maples said. Then, when Mrs. Maples testified, the appellant’s attorney said to her: “Are you saying, under oath, you don’t know who owned it?” I submit that under these circumstances the judge knew better than this court whether the attorney’s manner and demeanor and the tone and emphasis of his question constituted an attack on Mrs. Maples’ character for truthfulness. The Arkansas Supreme Court has said: The trial judge, in all of these evidentiary matters, must be afforded broad latitude. He, alone, has heard and seen all the evidence and he, alone, is in the best position to decide what evidence would aid the jury and what would only confuse the issues. And, unless we can say he was clearly wrong, we will not substitute our judgment for his. Firestone Tire & Rubber Co. v. Little, 276 Ark. 511, 521, 639 S.W.2d 726 (1982). I have no vantage point that allows me to say the trial court was clearly wrong. I would affirm.